 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT TACOMA
 8
        DAVID BARTON THACKER, an                            CASE NO. 18-5562 RJB
 9      unmarried man,
                                                            ORDER ON MOTION FOR
10                                Plaintiff,                ATTORNEYS’ FEES
                v.
11
        THE BANK OF NEW YORK MELLON,
12      f/k/a THE BANK OF NEW YORK AS
        TRUSTEE FOR THE
13      CERTIFICATEHOLDERS OF THE
        CWALT, INC., ALTERNATIVE LOAN
14      TRUST 2007-24, MORTGAGE
        PASSTHROUGH CERTIFICATE,
15      SERIES 2007-24 a national association,
        and BAYVIEW LOAN SERVICING, LLC,
16

17          This matter comes before the Court on the Defendants’ Motion for Attorneys’ Fees. Dkt.

18   31. The Court has considered the pleadings filed in support of and in opposition to the motion

19   and the file herein.

20                     I.     RELEVANT FACTS AND PROCEDURAL HISTORY

21      A. FACTS

22      The background facts are in the March 13, 2019 Order (Dkt. 26, at 1-5) and are repeated here

23   for ease of reference.

24


     ORDER ON MOTION FOR ATTORNEYS’ FEES - 1
 1             On June 13, 2007, Plaintiff David Thacker and his then wife, Melody
           Thacker, borrowed $432,000 from SJ Lending, LP DBA Community One
 2         Financial, Ltd., to purchase a house at 4312 102nd Avenue East, Edgewood, WA.
           Dkt. 24-1, at 3-7. (Ms. Thacker and Mr. Thacker divorced on September 25, 2017
 3         and Ms. Thacker signed a Quit Claim Deed conveying her interest in the property
           to Mr. Thacker on July 12, 2018. Dkts. 1-1, at 5-7 and 20-1, at 2. Mr. Thacker is
 4         the only Plaintiff in this case. Even where both the Thackers acted – signed a
           document, etc. this case will only refer to “Plaintiff.”) The loan was secured by a
 5         Deed of Trust; the Mortgage Electronic Registrations Systems., Inc. (“MERS”)
           was listed as beneficiary. Dkt. 24-1, at 9-24. In September 2008, the Plaintiff
 6         defaulted on the loan. Dkt. 1, at 3.
               On October 17, 2008, the then loan servicer, Countrywide Home Loans
 7         Servicing, LP, sent the first of several “Notice of Intent to Accelerate” the subject
           loan. Dkt. 16, at 7. In this notice, Countrywide indicated that the Plaintiff missed
 8         the September, October and November 2008 payments, was in default in the
           amount of $6,557.90, and had until November 16, 2008 to cure the default. Id.
 9         The notice continued, “if the default is not cured on or before November 16,
           2008, the mortgage payments will be accelerated with the full amount remaining
10         accelerated and becoming due and payable in full, and foreclosure proceedings
           will be initiated at that time.” Id. The Plaintiff did not cure the default.
11             Non-judicial foreclosure proceedings began and on January 28, 2009, a Notice
           of Trustee’s Sale was recorded in the Pierce County Auditor’s Office. Dkt. 1-1, at
12         17-22. The sale did not occur.
               On March 23, 2010, MERS assigned its beneficial interest in the Deed of
13         Trust to Defendant The Bank of New York Mellon FKA The Bank of New York,
           as trustee for the Certificateholders CWALT, Inc., Alternative Loan Trust 2007-
14         24 Mortgage Pass-Through Certificates, Series 2007-24 (“Bank”). Dkt. 17, at 24.
           A second Notice of Trustee’s Sale was recorded, setting the sale date for July 2,
15         2010. Dkt. 1-1, at 23-28.
               On July 7, 2010, Plaintiff filed for debt relief under Chapter 7 of the U.S.
16         Bankruptcy Code. In re Thacker, U.S. Bankruptcy Court for the Western District
           of Washington case number 10-45499-BDL; filed in this case at Dkt. 18, at 5-7.
17         The loan was listed in the schedules. Id. To the extent the Plaintiff had personal
           liability on the note, the debt was discharged on November 12, 2010. Id., filed in
18         this case at Dkt. 18, at 10. The last missed loan payment before the discharge was
           November 1, 2010. Id., filed in this case at Dkt. 1, at 4. Bankruptcy proceedings
19         were closed on February 2, 2011. In re Thacker, U.S. Bankruptcy Court for the
           Western District of Washington case number 10-45499-BDL.
20             A third Notice of Trustee’s Sale was recorded on May 25, 2011, with a sale
           date of August 26, 2011. Dkt. 24-1, at 71-76.
21             Ninety-two days later, on August 25, 2011, the Plaintiff filed for debt relief
           under Chapter 13 of the U.S. Bankruptcy Code. In re Thacker, U.S. Bankruptcy
22         Court for the Western District of Washington case number 11-46776-PBS; filed
           in this case at Dkt. 18, at 15-23. The Plaintiff’s Chapter 13 petition was dismissed
23         for failure to file required schedules, statements or lists. Id., filed in this case at
           Dkt. 18, at 25-27. On November 2, 2011, the Chapter 13 Trustee’s Final Report
24


     ORDER ON MOTION FOR ATTORNEYS’ FEES - 2
 1         and Account was filed and the case was closed. In re Thacker, U.S. Bankruptcy
           Court for the Western District of Washington case number 11-46776-PBS. This
 2         bankruptcy proceeding lasted 69 days.
               By 2013, Defendant Bayview Loan Servicing, LLC (“Bayview”) was
 3         servicing the loan. See Dkt. 24-1, at 33. On February 6, 2013, it sent a Notice of
           Default and Intent to Accelerate to the Plaintiff, notifying him that he was in
 4         default, and notifying him that if the default was not cured, the lender intended to
           foreclose on the property. Id.
 5             On October 14, 2015, Bayview sent a letter to the Plaintiff, again notifying
           him that the loan was in default, and informing him the lender intended to
 6         foreclose on the property unless he either cured the default or entered a
           “foreclosure alternative program.” Dkt. 24-1, at 38-40. As of October 14, 2015,
 7         the total delinquency was asserted to be $282,165.04. Id.
               On September 8, 2016 and again on October 8, 2016, the Plaintiff applied for
 8         a loan modification by filling out forms entitled “Making Home Affordable
           Program Request for Mortgage Assistance.” Dkt. 17, at 26-40. Each application
 9         included a “Hardship Affidavit,” in which the Plaintiff “certified under the
           penalty of perjury” that he was “having difficulty making [the] monthly payment
10         because of financial difficulties created by . . . household income [that] has been
           reduced.” Dkt. 17, at 26 and 34. The applications were denied for failure to
11         submit the required documentation. Dkt. 17, at 42-49.
               The Plaintiff again applied for a loan modification on December 15, 2016,
12         using the same form and repeating his prior certification in the “Hardship
           Affidavit.” Dkt. 17, at 51-57. The application was again denied for failure to
13         submit the required documentation. Dkt. 17, at 59-66.
               The parties participated in three mediation sessions (in December 2016,
14         January 2017 and the last one on April 24, 2017), regarding the Plaintiff’s loan
           modification requests. Dkt. 16, at 58-61. According to the mediator, the Plaintiff
15         engaged in a “frank and clarifying exchange of understanding” regarding the loan
           and modification requests at each mediation. Id. The parties agreed to a plan of
16         action, to include another application for a loan modification. Id.
               On June 22, 2017, the Plaintiff signed a “Notice of Representation and
17         Authorization to Release Information,” which indicated that he was represented
           by the law firm of Barraza Law, PLLC, and authorizing Defendant Bayview “to
18         discuss and release to” Barraza Law, PLLC “all information regarding [the] above
           referenced loan,” which is the loan that is the subject of this case. Dkt. 17, at 73.
19         He filled out a fourth application for loan modification, using the same form and
           same certifications. Dkt. 17, at 77. That same day, the Plaintiff sent a letter with
20         his application which stated:
                       We were seriously financially impacted in a negative way by
21                 the economic downturn of 2008. This and other factors related to
                   our loan . . . caused us to be in this position with our mortgage.
22                     Now that we have recovered financially and find ourselves in a
                   position to affirmatively engage in a new mortgage through this
23                 mediation process; we request that you give us strong
                   consideration.
24


     ORDER ON MOTION FOR ATTORNEYS’ FEES - 3
 1
            Dkt. 17, at 75.
 2              In August of 2017, Bayview offered a trial loan modification conditioned on
            the Plaintiff making three provisional payments of $1,733.87. Dkt. 24-1, at 112-
 3          123. The Plaintiff complied, and on November 16, 2017, Bayview offered the
            Plaintiff a “Loan Adjustment Agreement,” noting that the arrears amount was
 4          $353,060.43. Dkt. 24-1, at 125-137. The Plaintiff declined the offer, maintaining
            that the amount listed was higher than the value of the home, and so was
 5          discharged by the bankruptcy. Dkt. 20-1, at 7.
                A fourth Notice of Trustee’s Sale was recorded on March 21, 2018, setting the
 6          sale date for July 20, 2018. Dkt. 1-1, at 36-40. The sale did not occur.

 7      B. PROCEDURAL HISTORY

 8      On July 16, 2018, the Plaintiff filed this case, asserting that the applicable six year statute of

 9   limitations, under RCW 4.16.005 and 4.16.040 lapsed, and so all attempts to collect the debt

10   violates the: (1) Fair Debt Collections Practices Act (“FDCPA”), 15 U.S.C. § 1692a (6) and (2)

11   the Washington Consumer Protection Act, RCW 19.16.100 et. seq., (“CPA”). Dkt. 1. The

12   Plaintiff seeks to: (1) quiet title, (2) receive injunctive relief barring the Defendants from selling

13   the property at auction, and (3) to recover damages, attorneys’ fees and costs. Id.

14      On March 13, 2019, the Defendants’ motion for summary judgment was granted. Dkt. 26.

15   The Plaintiff’s claim for quiet title, and his claims for violations of the FECPA and the CPA, all

16   of which were premised on the assertion that the statute of limitations to enforce the note and

17   deed of trust had run, were dismissed because the Plaintiff restarted the statute of limitations

18   when he acknowledged the loan. Id.

19      C. PENDING MOTION

20      The Defendants now move for an award of $23,684.00 in attorneys’ fees pursuant to

21   provisions in the Deed of Trust and Promissory Note. Dkt. 31. The Plaintiff opposes the

22   motion, arguing that: (1) an award of fees should not be made because it constitutes a post-

23   petition claim that was discharged by the 2010 bankruptcy, or, in the alternative, (2) an award of

24


     ORDER ON MOTION FOR ATTORNEYS’ FEES - 4
 1   fees should not yet be made because if the Defendants choose to foreclose on the property, they

 2   are “guaranteed the recovery of all interest, fees, costs, and whatever else they have incurred

 3   because the real property is available to satisfy such interest, fees and costs.” Dkt. 33. The

 4   Defendants have replied (Dkt. 35) and the motion is ripe for decision.

 5                                            II.     DISCUSSION

 6       A. AWARD OF FEES A POST-PETITION DISCHARGED CLAIM?

 7       In the Ninth Circuit, “post-petition attorney fee awards are not discharged where post-

 8   petition, the debtor voluntarily pursued a whole new course of litigation, commenced litigation,

 9   or returned to the fray voluntarily.” In re Ybarra, 424 F.3d 1018, 1024 (9th Cir. 2005)(internal

10   quotation marks and citation omitted). While a debtor’s bankruptcy protects a debtor “from the

11   results of his past acts, including attorney’s fees associated with those acts, it d[oes] not give him

12   carte blanche to go out and commence new litigation about the contract without consequences.”

13   Id. “By voluntarily continuing to pursue litigation post-petition that had been initiated pre-

14   petition, a debtor may be held personally liable for attorney fees and costs that result from that

15   litigation.” Id.

16           The Plaintiff’s bankruptcy did not discharge an award of attorneys’ fees for this post-

17   petition case. By opting to file this case, seeking an order quieting title in his name, and seeking

18   an order barring the Defendants from selling the property at auction, the Plaintiff “commenced

19   new litigation” and/or “returned to the fray voluntarily” and so is subject to personal liability for

20   attorneys’ fees and costs resulting from the litigation. The Plaintiff points to In re Castellino

21   Villas, A.K.F. LLC, 836 F.3d 1028 (9th Cir. 2016) and argues that an award of fees would be

22   improper. In that case, a creditor filed suit against a debtor in state court, the debtor then filed a

23   bankruptcy petition, a bankruptcy plan was confirmed. Pursuant to the plan, the parties

24


     ORDER ON MOTION FOR ATTORNEYS’ FEES - 5
 1   continued to litigate in state court, and the creditor incurred attorneys’ fees in the state court

 2   litigation. The creditor moved the bankruptcy court for a ruling that the state court had authority

 3   to award it attorneys’ fees as the prevailing party. The bankruptcy court held that the attorneys’

 4   fees were discharged in the bankruptcy. In affirming the bankruptcy court, the Ninth Circuit

 5   held that, “[w]hen parties engage in prepetition litigation that could lead to an award of

 6   attorneys’ fees, they may fairly contemplate that the prevailing party will be awarded those fees.

 7   Therefore, a creditor’s contingent claim to such fees is discharged in bankruptcy, even if some

 8   fees are incurred post-petition.” In re Castellino Villas, A. K. F. LLC, 836 F.3d 1028, 1035 (9th

 9   Cir. 2016). It further noted that, as was the case here, “when the prepetition litigation is resolved

10   in bankruptcy so that any claim (including a contingent claim for attorneys’ fees) against the

11   debtor would be discharged, [the court] cannot say that the debtor’s affirmative action to

12   commence what amounts to a whole new course of litigation, was in the fair contemplation of

13   the parties when the debtor filed a bankruptcy petition.” Id., at 1035-36 (internal quotation

14   marks and citations omitted). “Rather, the debtor’s decision to eschew the fresh start provided by

15   bankruptcy and engage in new litigation is more akin to post-petition conduct that, by definition,

16   was not in the fair contemplation of the parties prepetition.” Id., at 1036.

17          Unlike In re Castellino Villas, in this case, the debtor, Plaintiff Thacker, commenced this

18   litigation voluntarily, not the creditor. “Claims for attorney fees and costs incurred post-petition

19   are not discharged where post-petition, the debtor voluntarily commences litigation or otherwise

20   voluntarily “return[s] to the fray.” In re Ybarra, at 1026. An award of attorneys’ fees here does

21   not constitute a post-petition claim that was discharged by the 2010 bankruptcy.

22      B. TIMELINESS OF MOTION FOR AWARD OF ATTORNEYS’ FEES

23          Pursuant to Fed. R. Civ. P. 54 (d)(2), “Attorney’s Fees,”

24


     ORDER ON MOTION FOR ATTORNEYS’ FEES - 6
 1          (A) Claim to Be by Motion. A claim for attorney's fees and related nontaxable
            expenses must be made by motion unless the substantive law requires those fees
 2          to be proved at trial as an element of damages.
            (B) Timing and Contents of the Motion. Unless a statute or a court order provides
 3          otherwise, the motion must:
                    (i) be filed no later than 14 days after the entry of judgment;
 4                  (ii) specify the judgment and the statute, rule, or other grounds entitling
                    the movant to the award;
 5                  (iii) state the amount sought or provide a fair estimate of it; and
                    (iv) disclose, if the court so orders, the terms of any agreement about fees
 6                  for the services for which the claim is made.

 7          The Defendants’ should be awarded reasonable attorneys’ fees. Their motion for

 8   attorneys’ fees is timely under Rule 54 (d)(2)(B)(i). The judgment was entered on March 14,

 9   2019, and their motion for an award of fees was filed on March 28, 2019. The Defendants’

10   motion states that the award is sought pursuant to the Deed of Trust and the Note. (The Deed of

11   Trust provides that “[l]ender shall be entitled to recover its reasonable attorneys’ fees and costs

12   in any action or proceeding to construe or enforce any term of this Security Instrument.” Dkt.

13   32, at 18. The Note provides, “[i]f the Note Holder has required me to pay immediately in full as

14   described above, the Note Holder will have the right to be paid back by me for all of its costs and

15   expenses in enforcing this Note . . . Those expenses include, for example, reasonable attorneys’

16   fees.” Dkt. 32, at 24.) The Defendants have sufficiently specified the grounds entitling them to

17   an award under Rule 54 (d)(2)(B)(ii). They have provided the amount sought, $23,684.00,

18   meeting the requirements of under Rule 54 (d)(2)(B)(iii). There is no reason to inquire into the

19   terms of any agreement about fees between the Defendants and their attorneys under Rule 54

20   (d)(2)(B)(i). While the Plaintiff expresses concern that the Defendants will attempt double

21   recovery of these fees in a foreclosure proceeding, the Defendants specifically state that they

22   cannot and will not request fees that were awarded in this case. Dkt. 35, at 2. The Defendants

23   motion for an award of fees should be granted.

24


     ORDER ON MOTION FOR ATTORNEYS’ FEES - 7
 1      C. REASONABLE ATTORNEYS’ FEES STANDARD

 2      In determining what attorney’s fee is reasonable in a particular case, the court arrives at the

 3   “lodestar amount,” that is, multiplying the number of hours reasonably expended by a reasonable

 4   hourly rate. Jordan v. Multnomah County, 799 F.2d 1262, 1265 (9th Cir. 1986) (quoting

 5   Hensley v. Eckerhart, 461 U.S. 424, 433 (1983)). “While in most cases the lodestar figure is

 6   presumptively reasonable, in rare cases, a district court may make upward or downward

 7   adjustments to the presumptively reasonable lodestar on the basis of those factors set out in Kerr

 8   v. Screen Extras Guild, Inc., 526, F.2d 67, 69–70 (9th Cir.1975), that have not been subsumed in

 9   the lodestar calculation.” Camacho v. Bridgeport Fin., Inc., 523 F.3d 973, 982 (9th Cir. 2008)

10   (internal and quotations citations omitted).

11      Under Kerr, the court considers the following factors: (1) the time and labor required, (2) the

12   novelty and difficulty of the questions involved, (3) the skill requisite to perform the legal

13   service properly, (4) the preclusion of other employment by the attorney due to acceptance of the

14   case, (5) the customary fee, (6) whether the fee is fixed or contingent, (7) time limitations

15   imposed by the client or the circumstances, (8) the amount involved and the results obtained, (9)

16   the experience, reputation, and ability of the attorneys, (10) the 'undesirability' of the case, (11)

17   the nature and length of the professional relationship with the client, and (12) awards in similar

18   cases. Kerr v. Screen Extras Guild, Inc., 526 F.2d 67, 69-70 (9th Cir.1975), cert. denied, 425

19   U.S. 951 (1976). These considerations are consistent with Washington Rules of Professional

20   Conduct 1.5.

21      The fee applicant bears the burden of documenting the appropriate hours expended in the

22   litigation and must submit evidence in support of those hours worked. Gates v. Gomez, 60 F.3d

23   525, 534-35 (9th Cir. 1995).” Id. The party opposing the fee application has a burden of rebuttal

24


     ORDER ON MOTION FOR ATTORNEYS’ FEES - 8
 1   that requires submission of evidence to the district court challenging the accuracy and

 2   reasonableness of the hours charged or the facts asserted by the prevailing party in its submitted

 3   affidavits. Id.

 4       D. LODESTAR AMOUNT

 5       In determining hourly rates, the Court must look to the “prevailing market rates in the

 6   relevant community.” Bell v. Clackamas County, 341 F.3d 858, 868 (9th Cir. 2003). The rates

 7   of comparable attorneys in the forum district are usually used. See Gates v. Deukmejian, 987

 8   F.2d 1392, 1405 (9th Cir. 1992). In making its calculation, the Court should consider the

 9   experience, skill, and reputation of the attorneys requesting fees. Schwarz v. Sec’y of Health &

10   Human Serv., 73 F.3d 895, 906 (9th Cir. 1995). The Court is further allowed to rely on its own

11   knowledge and familiarity with the legal market in setting a reasonable hourly rate. Ingram v.

12   Oroudjiam, 647 F.3d 955, 928 (9th Cir. 2011).

13       The hourly rates requested by Plaintiff’s attorneys are: $285 for Greg Hensrude and $250 for

14   Erin Thenell and Stephanie Olson. Dkt. 283. (There is no information in the record regarding

15   Ian Rambarran, and so it is unclear whether his rate of $285 per hour is reasonable. The time

16   spent by Mr. Rambarran, 0.8 hours, should be discounted.)

17       Mr. Hensrude, who is a shareholder in his firm and has been in practice for over 16 years,

18   claimed a rate of $285 per hour; that rate is reasonable for the community. Ms. Thenell and Ms.

19   Olson, junior associates with two and three years’ experience respectively, claimed a rate of

20   $250 an hour. These rates are reasonable for the community and should be used to calculate

21   fees. This opinion will now turn to the number of hours billed by the lawyers.

22           In the Ninth Circuit, “[t]he number of hours to be compensated is calculated by

23   considering whether, in light of the circumstances, the time could reasonably have been billed to

24


     ORDER ON MOTION FOR ATTORNEYS’ FEES - 9
 1   a private client.” Moreno v. City of Sacramento, 534 F.3d 1106, 1111 (9th Cir. 2008). A district

 2   court should exclude hours that are “excessive, redundant, or otherwise unnecessary.” Gonzalez

 3   v. City of Maywood, 729 F.3d 1196, 1203 (9th Cir. 2013)(citing McCown v. City of Fontana, 565

 4   F.3d 1097, 1102 (9th Cir.2008)).

 5      The Defendants fail to clearly identify the total amount of hours each of the attorneys are

 6   claiming. The Court has been forced to comb through the record in an effort to add up each

 7   attorneys’ claimed hours. Further, the last time record submitted includes 0.3 hours for Mr.

 8   Hensrude’s work on the appeal filed by the Plaintiff with the Ninth Circuit Court of Appeals.

 9   Dkt. 32, at 43. These 0.3 hours should not be awarded to Mr. Hensrude; the Defendants state

10   that they will be seeking an award of attorneys’ fees for the appeal. Accordingly, it appears that

11   the Defendants’ seek an award for the following hours: Mr. Hensrude – 11.3 hours (11.6 less

12   0.3), Ms. Thenell – 44.2 hours, and Ms. Olson – 36.6 hours. Dkt. 32. Overall, the hours claimed

13   are not “excessive, redundant, or otherwise unnecessary.” Gonzalez, at 1203.

14           The lodestar figure, then, is calculated as follows:

15                   11.3 hours     x       $285    =       $ 3,220.50

16                  44.2 hours      x       $250    =       $11,050.00

17                  36.6 hours      x       $250    =       $ 9,150.00

18                  Attorneys’ Fees Lodestar                $23,420.50

19      The Court notes that this varies from the amount identified in the Defendants’ motion,

20   $23,684.00, by $263.50, an amount that cannot be fully accounted for with the discount of 0.3

21   hours for Mr. Hensrude’s time on the appeal and Mr. Rambarran’s time. Based on a review of

22   the time records submitted, however, $23,420.50 is a reasonable award of attorneys’ fees in this

23   case.

24


     ORDER ON MOTION FOR ATTORNEYS’ FEES - 10
 1      After making the lodestar computation, the court must assess whether it is necessary to adjust

 2   the presumptively reasonable lodestar figure on the factors announced in Kerr. Ballen v. City of

 3   Redmond, 466 F.3d 736, 746 (9th Cir. 2006). “Only in rare circumstances should a court adjust

 4   the lodestar figure, as this figure is the presumptively accurate measure of reasonable fees.” Id.

 5      E. KERR FACTORS

 6      Each of the Kerr factors will be addressed below.

 7          1.        The Time and Labor Required. The Court has commented on the time and labor

 8   required in determining reasonable hours.

 9          2.        Novelty and Difficulty of Questions. The questions in the case were not

10   particularly difficult. The law is not complex. These factors do not favor a reduction or

11   addition to the lodestar amount.

12          3.        Requisite Skill and Preclusion of Other Employment. This case did not require

13   exceptional skill to perform the legal service properly, and the lawyers did not show that it

14   precluded other employment by these attorneys more than any other case would. The skill

15   required is recognized in the hourly rate allowed.

16          4.        Customary Fee, Whether the Fee is Fixed or Contingent, Time Limits. The

17   customary fee in mortgage cases is basically the lodestar amount. Enhancements are not

18   customary. The fixed nature of the fees is considered in the hourly rates allowed. There is no

19   evidence that any unusual time limits were placed on counsel, either by the client or by the

20   circumstances.

21          5.        Amount Involved and Results Obtained. The amount involved and the results

22   obtained do not warrant an adjustment in the lodestar amount.

23

24


     ORDER ON MOTION FOR ATTORNEYS’ FEES - 11
 1          6.       Experience, Reputation and Ability of Attorneys, Undesirability of Case and

 2   Relationship with Client. The consideration of the experience, reputation and ability of these

 3   attorneys is addressed above in the lodestar and no further consideration is required. The

 4   desirability or undesirability of the case does not provide a basis to increase or reduce fees here,

 5   nor does the nature and length of the professional relationship with the client favor an

 6   enhancement or reduction of the lodestar.

 7          7.       Awards in Similar Cases. No evidence has been submitted of awards of this

 8   nature in similar cases, and so no departure from the lodestar calculation is warranted.

 9                                                   ORDER

10          Therefore, it is hereby ORDERED that:

11               •   The Defendants’ Motion for Attorneys’ Fees (Dkt. 31) IS GRANTED; and

12               •   This Defendants are awarded $23,420.50 in attorneys’ fees.

13          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

14   to any party appearing pro se at said party’s last known address.

15          Dated this 22nd day of April, 2019.

16

17
                                            A
                                            ROBERT J. BRYAN
18                                          United States District Judge

19

20

21

22

23

24


     ORDER ON MOTION FOR ATTORNEYS’ FEES - 12
